Exhibit 4.4 – Form of Indenture for Subordinated Notes STATE BANCORP, INC. INDENTURE Dated as of , as Trustee SUBORDINATED NOTES Table of Contents Page ARTICLE I DEFINITIONS Section 1.01Definitions1 ARTICLE II NOTES Section 2.01Authentication and Dating; Title and Terms8 Section 2.02Forms Generally; Form of Trustee’s Certificate of Authentication 11 Section 2.03Form of Note12 Section 2.04Execution of Notes 12 Section 2.05Legends13 Section 2.06Global Note 13 Section 2.07Computation of Interest 15 Section 2.08Transfer and Exchange 16 Section 2.09Mutilated, Destroyed, Lost or Stolen Notes 17 Section 2.10Temporary Notes 18 Section 2.11Cancellation 18 Section 2.12CUSIP Numbers 19 ARTICLE III PARTICULAR COVENANTS OF THE CORPORATION Section 3.01Payment of Principal and Interest 19 Section 3.02Offices for Notices and Payments, Etc. 19 Section 3.03Appointments to Fill Vacancies in Trustee’s Office 20 Section 3.04Provision as to Paying Agent 20 Section 3.05Certificate to Trustee 21 Section 3.06Compliance with Consolidation Provisions 21 Section 3.07Limitation on Dividends 21 Section 3.08Payment Upon Resignation or Removal 22 ARTICLE IV LIST OF NOTEHOLDERS AND REPORTS BY THE CORPORATION AND THE TRUSTEE Section 4.01List of Noteholders 22 Section 4.02Preservation and Disclosure of Lists 22 Section 4.03Reports by the Corporation 23 Section 4.04Reports by the Trustee 24 ARTICLE V REMEDIES OF THE TRUSTEE AND NOTEHOLDERS UPON EVENT OF DEFAULT Section 5.01Events of Default 24 Section 5.02Acceleration of Maturity 25 Section 5.03Payment of Notes on Default; Suit Therefor 25 Section 5.04Trustee May File Proofs of Claim 26 Section 5.05Application of Moneys Collected by Trustee 27 Section 5.06Proceedings by Noteholders 27 Section 5.07Proceedings by Trustee 28 Section 5.08Restoration of Rights and Remedies28 Section 5.09Remedies Cumulative and Continuing28 Section 5.10Direction of Proceedings and Waiver of Defaults by Majority of Noteholders 29 Section 5.11Notice of Defaults 29 Section 5.12Undertaking to Pay Costs 30 Section 5.13Unconditional Right of Security Holders To Receive Principal, Premium and Interest 30 ARTICLE VI CONCERNING THE TRUSTEE Section 6.01Duties and Responsibilities of Trustee 30 Section 6.02Reliance on Documents, Opinions, etc. 32 Section 6.03No Responsibility for Recitals, etc. 33 Section 6.04Trustee, Authenticating Agent, Paying Agents, Transfer Agents and Registrar May Own Notes 33 Section 6.05Moneys to be Held in Trust 33 Section 6.06Compensation and Expenses of Trustee 33 Section 6.07Officers’ Certificate as Evidence 34 Section 6.08Conflicting Interest of Trustee34 Section 6.09Eligibility of Trustee 34 Section 6.10Resignation or Removal of Trustee 35 Section 6.11Acceptance by Successor Trustee 36 Section 6.12Succession by Merger, etc. 37 Section 6.13Limitation on Rights of Trustee as a Creditor 38 Section 6.14Authenticating Agents 38 ARTICLE VII CONCERNING THE NOTEHOLDERS Section 7.01Action by Noteholders 39 Section 7.02Proof of Execution by Noteholders 39 Section 7.03Who Are Deemed Absolute Owners 39 Section 7.04Notes Owned by Corporation Deemed Not Outstanding 40 Section 7.05Revocation of Consents; Future Holders Bound 40 ARTICLE VIII MEETINGS OF NOTEHOLDERS Section 8.01Purposes of Meetings 40 Section 8.02Call of Meetings by Trustee 41 Section 8.03Call of Meetings by Corporation or Noteholders 41 Section 8.04Qualifications for Voting41 Section 8.05Regulations 41 Section 8.06Voting 42 Section 8.07Quorum; Actions 42 ARTICLE IX SUPPLEMENTAL INDENTURES Section 9.01Supplemental Indentures Without Consent of Noteholders 43 Section 9.02Supplemental Indentures With Consent of Noteholders 44 Section 9.03Compliance with Trust Indenture Act; Effect of Supplemental Indentures 45 Section 9.04Notation on Notes 45 Section 9.05Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee 45 ARTICLE
